Title: To James Madison from William Jones, 5 January 1814
From: Jones, William
To: Madison, James


        
          Sir
          Treasury Department January 5th. 1814
        
        The resolution of the Senate of the 31st of December last requests the President of the United States to cause to be laid before that body a Statement of the value of all articles manufactured or composed of wool or of which wool is the material of chief value; also the value of all articles manufactured or composed of cotton, or of which cotton is the material of chief value; and also the value of all spirits distilled from the Sugar cane or from the produce of the Sugar cane which have been imported into the United States, since the year 1804, specifying the amount of the said articles imported in each year.
        I have the honor to state that the accounts rendered to the Treasury by the Collectors of the Customs do not contain the information required by the above resolution, and that the materials for furnishing the Statements requested do not exist at the Treasury.
        
        Articles manufactured or composed of wool or of cotton are, with a great variety of other articles, subject on importation, to the payment of an ad valorem duty. They are not distinguished in the accounts and returns from other articles paying the same ad valorem duties; and no means exist therefore at the Treasury for ascertaining their amount or value.
        Spirits distilled from the Sugar-cane, or the produce of the sugar cane are liable to the same duty on importation as spirits distilled from any other material except from grain, and therefore are not distinguished in the Treasury accounts from brandies or spirits distilled from fruit. As the spirits imported from the west Indies are however, Known to consist almost wholly of spirits distilled from the produce of the Sugar cane, a Statement has been prepared exhibiting the quantity of Spirits imported from thence for each year since 1804. The value of these spirits has been estimated from the prices-current returned by the Collectors of the customs, with their quarterly abstracts of exports for each year, and is annexed to the Statement. I have the honor to be very respectfully Sir Your most Obedient Servant
        
          W. Jones
          acting Secretary of the Treasury
        
      